UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4572
TAWOINE AQUIL FRANK BANKS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                (CR-01-407, CR-01-408, CR-01-409)

                  Submitted: February 20, 2003

                      Decided: February 28, 2003

    Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas K. Maher, RUDOLF MAHER WIDENHOUSE & FIALKO,
Chapel Hill, North Carolina, for Appellant. Anna Mills Wagoner,
United States Attorney, Robert M. Hamilton, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. BANKS
                             OPINION

PER CURIAM:

   Tawoine A. F. Banks pled guilty to three counts of armed bank
robbery, in violation of 18 U.S.C. § 2113(d) (2000), and one count of
using or carrying a firearm during a crime of violence, in violation of
18 U.S.C. § 924(c) (2000). The district court sentenced Banks to a
seventy-eight-month sentence on the bank robbery counts and a con-
secutive seven-year sentence on the § 924(c) count. Banks appeals his
sentence. His counsel has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), challenging the district court’s find-
ing by a preponderance of the evidence that Banks brandished a fire-
arm and asserting that the district court erred in applying an
adjustment for use of a firearm under U.S. Sentencing Guidelines
Manual § 2B3.1(b)(2)(C) (2001), but stating that, in his view, there
are no meritorious issues for appeal. We grant Banks’ motion to file
a pro se supplemental brief, which raises one additional issue. We
affirm.

  Banks contends that the district court erred in imposing a seven-
year sentence for the § 924(c) conviction because brandishing was not
charged in the indictment. Banks’ claim is foreclosed by Harris v.
United States, 536 U.S. 545, __, 122 S. Ct. 2406, 2412 (2002).

   Next, Banks contends that the district court erred in applying an
adjustment for use of a firearm under USSG § 2B3.1(b)(2)(C) when
he also was convicted of a § 924(c) offense. We find no plain error
in the application of the enhancement. See United States v. Olano,
507 U.S. 725, 732 (1993) (stating standard of review); USSG
§ 2K2.4, comment. (n.2); United States v. Park, 167 F.3d 1258, 1260-
61 (9th Cir. 1999).

   Finally, in his pro se supplemental brief, Banks relies on Amend-
ment 489 to the Sentencing Guidelines and asserts that the district
court’s calculation of his sentence was incorrect. However, he relies
on the text that was deleted by the amendment. Our review discloses
that the district court properly calculated his sentence.
                       UNITED STATES v. BANKS                         3
   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm Banks’
convictions and sentence. This court requires that counsel inform his
client, in writing, of his right to petition the Supreme Court of the
United States for further review. If the client requests that a petition
be filed, but counsel believes that such a petition would be frivolous,
then counsel may move in this court for leave to withdraw from repre-
sentation. Counsel’s motion must state that a copy thereof was served
on the client. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED